IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-14-00364-CV

                    IN THE MATTER OF A.C., A JUVENILE


                             From the 40th District Court
                                 Ellis County, Texas
                               Trial Court No. 39503CR


                                         ORDER


       Appellant’s Motion to Supplement the Record on Appeal and to Hold the

Briefing Schedule in Abeyance was filed on April 23, 2015. Appellant requests that we

direct the Ellis County District Clerk to supplement the appellate record with

documents referenced by the State in hearings held on October 15 and 16, 2014 and hold

the briefing schedule in abeyance until a complete clerk’s record is filed.

       Texas Rule of Appellate Procedure 34.5(c)(1) provides that “If a relevant item has

been omitted from the clerk’s record, the trial court, the appellate court, or any party

may by letter direct the trial court clerk to prepare, certify, and file in the appellate court

a supplement containing the omitted item.” TEX. R. APP. P. 34.5(c)(1). Furthermore,
“[a]ny supplemental clerk’s record will be part of the appellate record.” Id. at (c)(3).

        Based on appellant’s motion, it is clear that appellant has not yet made the

specific request contemplated by Rule 34.5(a) and (b) for items to be included in the

clerk’s record. Id. at (a) & (b). Furthermore, the Court is not in a position to determine

if relevant items have been omitted from the clerk’s record nor adequately make a

specific request to the trial court clerk as contemplated by Rule 34.5(c). In such a

situation, the burden is on the appellant to make a specific request to the trial court

clerk to supplement the record. To the extent the appellant’s motion asks this Court to

order the trial court clerk to supplement the record, the motion is denied.

        To the extent the motion seeks an extension of time to file appellant’s brief until a

“complete record is filed,” the motion is granted in part. The due date for appellant’s

brief is extended 30 days from its current due date. This should be sufficient time to

allow appellant to request the trial court clerk to supplement the record and the trial

court clerk to file the supplemental record. Because this is an appeal in a juvenile

proceeding, requests for additional time to file the record or appellant’s brief will be

carefully scrutinized.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied in part, granted in part
Order issued and filed May 7, 2015


In the Matter of A.C.                                                                  Page 2